Mays, P. J.,
The Pennsylvania Liquor Control Board refused to issue a club license to the 1900 Beneficial Association, appellant, assigning two reasons:
1. That the Quota Law applies.
2. That the issuance of this club license would be against the public welfare, peace, health and morals of the Township of Lower Alsace.
*206Because of the disposition that we make of this appeal, we will not discuss these reasons.
This appellant has a club license at its place of business, 226 Orange Street, Reading, Pa. Appellant was chartered on March 10,1902. We said in In re Angelica Kennel Club’s Appeal, 37 Berks 239:
“We have, as we. are at liberty to do, taken judicial notice of the recorded charter of the appellant corporation. The charter discloses that the business of the corporation is to be transacted in Cumru Township. If more were not made to appear, we would have to conclude that the appellant should only have a license at its domicile, viz., in the Township of Cumru.”
What they are now seeking to bring about is to not only have a license at its domicile, but another in the Township of Lower Alsace. In Derry Council v. State Council, 197 Pa. 413, 416, the Supreme Court stated, and we think this should rule this case, viz.:
“It is true, as a general proposition, that a corporation can have no .legal existence beyond the bounds of the sovereignty that gave it life, and must dwell within the place of its creation: ... It is equally true, as a general rule, that, as the corporation cannot exist beyond the limits of the sovereignty from which it springs, its strictly corporate acts must be performed within such limits: . . .”
The exercise of the privilege to furnish liquor to its members is a corporate act which we think must be performed within the limits of its charter, viz., within the City of Reading. Since they enjoy this privilege, we conclude by saying that it is not in the public interest for a club to have a license at a place which is beyond the limits as fixed by the corporate charter.
And now, to wit, December 27, 1948, the appeal is dismissed.